DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.


Status of Claims
Applicant’s reply on 7/30/21 is acknowledged. Claims 1, 5-20, and 22-24, 26-27 remain pending. Claims 7-20 remain withdrawn from consideration. Claim 1 has been amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 6, and 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US PGPUB 2006/0241507 A1 – previously cited), hereinafter Carlson in view of Longbottom et al. (US PGPUB 2008/0038154 A1 – previously), hereinafter Longbottom, further in view of Casparie et al. (US PATENT 5,069,220 – previously cited), hereinafter Casparie.
Regarding Claim 1, Carlson teaches: A system for collecting exhaled breaths for analysis comprising: a pump (Figure 2, element 12) to draw a flow of gas from a patient (paragraph 0026); a breathing detector (figure 2 capnograph 122) to measure a breathing signal in the flow of gas; a main channel from the breathing detector to the pump (figure 2, the pathway from capnograph 122 to valve 124 to valve 26 to sample volume 30 to valve 28 to pump 12); a bypass channel in parallel with the main channel, wherein the bypass channel connects to the main channel at both ends such that gas drawn through the bypass channel can bypass a first portion of the main channel (figure 2 bypass pathway 32); a single collection chamber fluidly connected to the main channel (figure 2 sample volume 30) the collection chamber comprising an inlet and an outlet, (paragraph 0006; the sample volume is sealable; figure 1 shows sample volume 30 with an inlet and outlet); a processor (paragraph 0033) that determines an acceptable breath based on the breathing signal (abstract) and identifies a gas sample by determining a location of a desired section of the acceptable breath based on the breathing signal (paragraph 0023, gas isolated within the sample volume 30 corresponds to the desired portion of a gas 
Longbottom teaches a breath sampling apparatus (title; abstract) wherein the breath sample is drawn to a removable sample collecting chamber that is sealed in order to preserve the sample for later analysis (paragraph 0023 collect for later analysis; paragraph 0075, 0083, 107; figures 6-10) and further teaches a control system configured to  run an algorithm (paragraph 0104; PC controls all aspect of the instrument) that can control to the system for on-board or off-board analysis (paragraph 0023, samples analyzed in real time, conveyed to a diagnostic apparatus – or stored for later/off board analysis paragraph 0075, 0083, 0107, an algorithm is implied), with a user interface (paragraph 0104; PC with UI to control the instrument; labview is well known in the art to allow selection of the algorithm). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the single collection chamber of Carlson to be removably attachable and modify the control system to in clude an algorithm and user interface to control the system for on-board/off-board analysis in order to 1) preserve breath samples for later analysis with other instruments or laboratories using different test specifications, 2) provide redundancy in case of failure of the chamber and/or integrated analyzer, 3) to clean and/or sterilize the chamber, and 4) allow the clinician to test the sample using different specifications than that of the integrated analyzer. Further it would have been obvious While Carlson teaches a sealed chamber with an inlet and outlet, and Longbottom teaches the use of self-sealing 
Casparie teaches that it is well known in the art to use valves to seal (i.e. sealing valves) at the inlet and outlet of a chamber for analysis of a gas sample (column 12 lines 13-20). It would have been obvious to one of ordinary skill in the art to have used valves (i.e. sealing valves) to seal the removable sealable chamber of Carlson in view of Longbottom in order to provide an airtight seal. 
Regarding Claim 5, Carlson in view of Longbottom further in view of Casparie teach: the system of claim 1. Carlson further teaches wherein the system comprises a first three-way valve and a second three-way valve in fluid communication with the main channel and the bypass channel (figure 2 flow selector valve 28 and 124 is shown to have two inlets, and one outlet with two flow paths, both in fluid connection with the main and bypass channels. Valves with such configurations are known in the art to be three-way valves). 
Regarding Claim 6, Carlson in view of Longbottom further in view of Casparie teach: the system of claim 1. Carlson further teaches wherein the control system operates the first and second three-way valves to divert flow of the gas sample to the removably attachable collection chamber (paragraph 0030-0033, the processor controls the valves based on output of the capnograph in order to isolate the desired sample in sample volume 30).
Regarding Claim 22 and 26, Carlson in view of Longbottom further in view of Casparie teach: the system of claim 1. Carlson further teaches wherein the system comprises an analyte composition sensor, wherein the analyte composition sensor is a carbon monoxide sensor, a hydrogen sensor, or nitric oxide sensor (figure 2 gas analyzer 44; paragraph 0038, can measure carbon monoxide CO).

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Longbottom, further in view of Casparie, further in view of Lemelson (US 5,787,885 – previously cited).
Regarding Claim 23, Carlson in view of Longbottom, further in view of Casparie teach: The system of claim 1. Carlson in view of Longbottom, further in view of Casparie do not mention an off-board analyte composition sensor for measuring the level of the analyte in the gas sample.
Lemelson teaches the use of collection chambers to collect breath for onboard or remote (i.e. off-board) analysis (abstract; column 4 lines 25-31). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Carlson in view of Longbottom, further in view of Casparie to include an off-board analyte composition sensor for measuring the level of the analyte in the gas sample in order to enable remote diagnostics. 
Regarding Claim 24, Carlson in view of Longbottom further in view of Casparie further in view of Lemelson teach: the system of claim 23 wherein the analyte comprises carbon monoxide (Carlson paragraph 0038; exhaled breath inherently contains CO). 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Longbottom, further in view of Casparie, further in view of Vreman et al. (US 5,383,469 – previously cited), hereinafter Vreman.
Regarding Claim 27, Carlson in view of Longbottom, further in view of Casparie  teach: The system of claim 26, wherein the carbon monoxide sensor is configured to measure a carbon monoxide level (Carlson – paragraph 0032; Examiner also notes that this is an inherent property of carbon monoxide sensors). Carlson in view of Longbottom, further in view of Casparie do not mention that the carbon monoxide level is used to detect hemolysis (Examiner notes that this limitation is functional in nature, and as the claim is a system claim, the use of the system is irrelevant. The system of Carlson in view of Longbottom, further in view of Casparie, would be more than capable of being used to detect hemolysis because it already detect CO levels).
Vreman teached that it is known in the art that analysis of end-tidal breath for carbon monoxide can be an indication of hemolysis (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the system of Carlson in view of Longbottom, further in view of Casparie, further in view of to detect hemolysis in order to monitor and diagnose a condition in infants that could lead to jaundice, or worse. 

Response to Arguments and Amendments
Regarding 35 U.S.C. § 112 rejections, Examiner notes that the previous rejections are withdrawn. 
Regarding 35 U.S.C. § 103 rejections, Applicant argues that Longbottom requires two removable chambers whereas the claim requires a single collection chamber. Examiner notes that the single collection chamber is taught by Carlson. Longbottom is references to teach that a collection chamber can be made removable. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the new, amended limitations are not taught by the cited references. Examiner respectfully disagrees. Longbottom teaches a computer control for instant analysis of a breath sample or storing a breath sample for furture/off board analysis (paragraph 0023, 0075, 0083, 0107) which implies that an algorithm is present. Further, paragraph 0104 mentions a user interface for controlling the system. As stated in paragraph 0023, breaths can be preserved for later analysis (i.e. off board) or analyzed in real-time, as desired by the user. An algorithm and a user interface for selecting said algorithm is inherent to the teaching of Longbottom. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791